DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sparsely wound portion covering the largest-outer diameter portion, having an outer diameter largest in the core shaft and constant, in diameter, from a proximal end toward a distal end of the core shaft, and the sparsely wound portion is disposed in the coil at a position to cover the largest-outer diameter portion (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	It appears from the wording of Claim 5 that the “sparsely wound portion” covers the entirety of the “largest-outer diameter portion,” which is a feature not illustrated in the drawing figures.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Specification
	The abstract of the disclosure is objected to because it is technically not a sentence.  Correction is required.  See MPEP § 608.01(b).  The Examiner suggests removing the word “that” in line 1.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Guidewire having external coil with sections of different winding pitches and resin coatings.


[0007], last line, “resin” is misspelled;
[0019], second to last line, “range” is misspelled;
[0027], lines 7 and 11, “dividing” is misspelled; 
[0033], line 4, “and” should be deleted;
[0041], line 10, is appears that “present” should be “prevent”; 
[0042], the first sentence would benefit from adding commas at lines 2 and 7 to separate the parenthetic clause;
[0052], the last sentence should be reworded by moving “measured was”;
[0054], line 12, “second” should be “first”;
[0055], first sentence, only one “and” should be used in a serial set;
[0063], line 7, “P43” should be “P34”; and
[0074], line 4, should read “without being covered”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2-4 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 2, line 3, “at a distal end side,” it is not clear to which the clause refers, the “first closely wound portion,” “closer coil pitch,” or “sparsely wound portion.”
	In Claim 2, line 5, “at a proximal end side,” it is not clear to which the clause refers, the “second closely wound portion,” “closer coil pitch,” or “sparsely wound portion.”
	In Claims 9 and 10, line 2 of both claims, “a hydrophobic resin part respectively” is unclear – are the two resins partially hydrophobic?  Does each resin include a longitudinal section which is hydrophobic?  What does the word “respectively” mean in this sentence?
e.g., “more proximal than.”
	The remaining claims are rejected because they depend from one of the foregoing rejected claims and do not cure the defect(s) of that claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2011/0015570 A1, by Kato (“Kato”).
	Kato describes a guidewire as claimed by Applicant, as detailed below (reference to the text in Kato will be made by paragraph number [xxxx]).
Claim 1: A guide wire (1), comprising:
	a core shaft (2; see Figs. 1, 14-16, and [0157]);
	a coil (3) wound around the core shaft;
	a distal-end joining region (5) to which a distal end of the core shaft and a distal end of the coil are joined ([0058]); and
	a proximal-end joining region (43; see the annotated copy of Kato’s Fig. 1, below),
	wherein the coil has a sparsely wound portion (labeled D in Fig. 12) having a sparser coil pitch (A, Fig. 9; [0139]-[0140]) than other portions of the coil (portion at line X-X in Fig. 9), the sparsely wound portion being disposed between the distal-end joining region (5) and the proximal-end joining region (Fig. 14).

	Claims 1, 2, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,925,016, granted to Chornenky et al. (“Chornenky”).
	Chornenky describes a guidewire substantially as claimed by Applicant, particularly with reference to Fig. 6.
Claim 1: A guide wire (200), comprising:
	a core shaft (208);
	a coil (206) wound around the core shaft;
	a distal-end joining region to which a distal end of the core shaft and a distal end of the coil are joined (col. 6, lines 40-43: “Semi-hemispherical welds 222, 224 fixedly attach the outer coil 206, inner coil 204, and solid core wire 208 at their distal and proximal ends, respectively.”); and
	a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined (id.), 
	wherein the coil has a sparsely wound portion (220) having a sparser coil pitch than other portions of the coil, the sparsely wound portion being disposed between the distal-end joining region and the proximal-end joining region (col. 6, lines 55-59: “A portion 216 of the inner coil 204 distal to point 210 of the inner coil 204 and a corresponding portion 220 of the outer coil 206 are similarly spaced to enable the infused fluid to exit the wire 200, to inflate the balloon 202.”).
	Claim 2: (The guide wire according to claim 1,) wherein the coil includes:
	a first closely wound portion having a closer coil pitch than the sparsely wound portion at a distal end side relative to a distal end of the sparsely wound portion (the portion of coil 206 immediately distal of portion 220 is more tightly wound that at portion 220); and

	Claim 5: (The guide wire according to claim 1,) wherein the core shaft has a largest-outer diameter portion (portion of core 208 proximal of line 210) having an outer diameter largest in the core shaft and constant, in diameter, from a proximal end toward a distal end of the core shaft (proximal of line 210 the core 208 does not include any other diameter or taper), and the sparsely wound portion is disposed in the coil at a position to cover the largest-outer diameter portion.
	At col. 7, lines 4-9, Chornenky states:
Additional regions of separation between the windings of the inner coil 204 and the outer coil 206 can also be provided proximal to the occlusion balloon 202 to enable the infusion of a lytic agent. The lytic agent can both inflate the occlusion balloon 202 and seep out of the guide wire 200.

Including additional regions of separation of coil 206 proximal of opening 220, taken with the location of opening 220 immediately distal of line 210, means that any additional regions of separation, which will also be sparsely wound portions bracketed by more tightly wound portions as claimed in Claim 2, wound be longitudinally located at a portion of the guidewire at which the core 208 has its largest diameter; one of these additional regions of separation are also read on by Claim 1’s “sparsely wound portion,” thus meeting Claim 5’s limitations on the location of that feature.
Claim 15: (The guide wire according to claim 2), further comprising a second sparsely wound portion having a sparser coil pitch than the first closely wound portion and the second closely wound portion (id.; the further inclusion of “[a]dditional regions of separation between the windings of . . . the outer coil 206” are read on by Claim 15, because such an additional region is structurally the same as region 220).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to Claim 1 above, and further in view of U.S.  Patent App. Publ. No. 2014/0323918 A1, by Miyata et al. (“Miyata”).
	Kato describes a guidewire substantially as claimed by Applicant; see above.  In addition, Kato’s “other portions of the coil (portion at line X-X in Fig. 9)” (see above) are a (second) closely wound portion having a closer coil pitch than the sparsely wound portion at a proximal end side relative to a proximal end of the sparsely wound portion as recited in Claim 2.
	Kato does not, however, describe that the coil includes a first closely wound portion having a closer coil pitch than the sparsely wound portion at a distal end side relative to a distal end of the sparsely wound portion (Claim 2), or a second sparsely wound portion having a sparser coil pitch than the first closely wound portion and the second closely wound portion (Claim 15).
Miyata discloses a guidewire and is therefore from the same art as that of Kato and Applicant; indeed, Applicant of the instant application was the Applicant in Miyata.  Miyata teaches that a guidewire which includes a sparsely wound portion, such as portion 22c in Fig. 3, can be constructed to include a first and second closely wound portions 22b,d having a closer coil pitch than the sparsely wound portion at a distal end side relative to a distal end of the sparsely wound portion (see [0026]: “a loosely wound coil portion 22c is disposed so as to extend over the entire region between densely wound coil portions 22b and 22d” in order to suppress stretching of the guidewire in the blood vessel in use; and [0023], “. . . when the guidewire 1 is bent in a blood vessel, the wire portions of the coil body 20 do not easily interfere with each other. As a result, stretching of the guidewire 1 in the blood vessel can be suppressed, and the torque transmission performance of the guidewire 1 can be maintained.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kato’s guidewire such that the coil includes a first closely wound portion having a closer coil pitch than the sparsely wound portion at a distal end side relative to a distal end of the sparsely wound portion (Claim 2), and a second sparsely wound portion having a sparser coil pitch than the first closely wound portion and the second closely wound portion (Claim 15), because Miyata teaches constructing a guidewire with these features in order to suppress stretching of the guidewire in the blood vessel while in use.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chornenky.
	Chornenky discloses a guidewire substantially as claimed by Applicant; see above concerning Claim 1.  Chornenky does not, however, state what is the difference in pitch of the portion(s) 220 and the remainder of coil 206, and thus does not disclose that its sparsely wound portion has a coil pitch which is about 0.80 to 0.99 times of a coil pitch of the first closely wound portion and the second closely wound portion.
	In Chornenky’s disclosure, the coil pitch of portion 220 is a known result-effective variable (see M.P.E.P. § 2144.05(II)) for the inflation of the occlusion balloon 202 and “infusion of a lytic agent” to the patient: making the portions 220 smaller means higher pressures would be needed to cause the lytic agent to exit the portions 220, which may jeopardize the structural integrity of the guidewire; making the portions 220 larger reduces that pressure, but would cause that portion of Chornenky’s guidewire to be more flexible at the balloon 202.
	Applicant’s paragraph [0027] states, “[s]pecifically, the sparsely wound portion 22 has a sparser coil pitch than the closely wound portions 23 (the first closely wound portion 23a, the second closely wound portion 23b), and, in this embodiment, has a coil pitch which is about 0.80 to 0.99 times of a coil pitch of the first closely wound portion 23a.”  This is the only discussion in Applicant’s disclosure of the relative pitches of the sparsely and closely wound portions, and does not attribute any particular advantage, function, or purpose for the disclose range of relative pitches of the two portions.
Chornenky’s guidewire’s sparsely wound portion with a coil pitch which is about 0.80 to 0.99 times of a coil pitch of the first closely wound portion and the second closely wound portion in order to optimize the ease of balloon inflation versus maintaining guidewire rigidity at the balloon 202, as a result-effective variable, and because Applicant has disclosed no any particular advantage, function, or purpose for the disclose range of relative pitches of the two portions, and increasing the coil pitch in Chornenky’s guidewire’s coil between 1-20% (i.e., 0.80 to 0.99 times of the pitch of the remainder of coil 206) to form a sparsely wound portion would strike a balance between these two competing design considerations.  See M.P.E.P. § 2144.05(II)) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

	Claims 1-4, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,360,996, granted to Satou et al. (“Satou”) in view of Kato (made of record above).
Satou describes a guidewire substantially as claimed by Applicant, particularly with reference to Fig. 1, its accompanying text, and col. 9, lines 42-58.
	Claim 1: A guide wire (1), comprising:
	a core shaft (2);
	a coil (41, 42; see col. 9, lines 14-16, “In the present embodiment, the coil 4 is divided into the first coil 41 and the second coil 42. However, the coil 4 may be a single piece”, emphasis added) wound around the core shaft (coil 41, 42 surrounds core 2 as illustrated);
	a distal-end joining region (53) to which a distal end of the core shaft (core shaft 2 is joined to region 53 via ribbon 3) and a distal end of the coil (Fig. 1; col. 9, lines 32-34) are joined; and
	wherein the coil has a sparsely wound portion (412) having a sparser coil pitch than other portions (411, 42) of the coil, the sparsely wound portion being disposed between the distal-end joining region (53) and the proximal-end joining region (51; see Fig. 1).
	At col. 9, lines 42-58, Satou discusses the further inclusion of resins on the exterior surfaces of the coil 41/42, and states:

	Preferably, the front surface (particularly the external surface) of the coil 4 (the first coil 41 and the second coil 42) is [A] wholly or partially covered with a film (not illustrated) made of hydrophilic material or hydrophobic material. This can make the insertion of the guide wire 1 smoother. 


(emphases and bracketed letters A, B, C added).  The four (A-D) versions of the films described above can be illustrated as presented below in annotated, partially cleaned copies of a portion of Satou’s Fig. 1, in which hydrophobic films (O) and hydrophilic films (I) are indicated on the top portion of the coils only for ease of illustration.

As can be seen in D above, because Satou does not specify which portion of coil 41 does not include a film, and specifically does not identify sections 411 or 412, it is understood Satou teaches constructing the distal end of the guidewire with a distalmost portion Y of the coil 41 coated with a hydrophobic coating (from example C), a distal portion of section 412 (see Fig. 1) without a film, a proximal portion of section 412 with a hydrophilic film (from example D), and the coil 42 with a hydrophilic film (also from example D).  This C/D variation is illustrated below.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Satou’s guidewire such that the first resin coating and the second resin coating are separated by the sparsely wound portion, because Satou teaches providing the distalmost end of its coil portion 41 with a hydrophobic film which would increase the tactile feedback of the distal end of the guidewire to the practitioner because of the increased friction the hydrophobic film creates in vivo.
Satou includes the following additional disclosure.
	Claim 2: (The guide wire according to claim 1,) wherein the coil includes:
	a first closely wound portion (411) having a closer coil pitch than the sparsely wound portion (412) at a distal end side relative to a distal end of the sparsely wound portion; and
	a second closely wound portion (42) having a closer coil pitch than the sparsely wound portion at a proximal end side relative to a proximal end of the sparsely wound portion.
	Claim 3: (The guide wire according to claim 2,) further comprising:
	a first resin coating formed on an outer surface of the first closely wound portion (411);
	and a second resin coating formed on an outer surface of the second closely wound portion (42), wherein the first resin coating and the second resin coating are separated by the sparsely wound portion (Fig. 1).
	Claim 4: (The guide wire according to claim 2,) further comprising:
	a first resin coating (see above concerning Claim 3) formed on an outer surface of a portion of the first closely wound portion in a predetermined range from the distal end of the first closely wound portion; and
	a second resin coating formed on an outer surface of the second closely wound portion (see above concerning Claim 3), wherein the first resin coating and the second 
	The difference in scope between Claims 3 and 4 is the further limitation that “a proximal end side part of the first closely wound portion,” which does not include a resin, separates the resin formed on the first closely wound portion from the resin formed on the second closely wound portion.  Satou does not, however, limit section Y above to extend proximally to the distalmost end of the sparsely wound portion; instead, Satou broadly instructs “. . . only a distal end side, of the first coil 41, with a predetermined length is covered with a lubricative hydrophobic film . . . ,“ and thus only a small distalmost portion of coil portion 411 can include the hydrophobic film, leaving a proximal portion of coil portion 411, adjacent to sparsely wound portion 412, with no film.  Claim 4 reads on this version of the C/D version of Satou, and thus would have been obvious for the same reasons presented above for Claim 3, to reduce and fine-tune the tactile feedback provided to the practitioner by the hydrophobic film.
	Claim 8: (The guide wire according to claim 1,) wherein the coil (41/42) is fixed to the core shaft at least at an intermediate portion (at securing member 52) of the coil in a longitudinal direction of the guide wire.
	Claim 9: (The guide wire according to claim 3,) wherein the first resin and the second resin include a hydrophobic resin part respectively (one of the two films in Satou C/D is hydrophobic, and therefore together they include a hydrophobic resin).
Claim 10: (The guide wire according to claim 4,) wherein the first resin and the second resin include a hydrophobic resin part respectively (one of the two films in Satou C/D is hydrophobic, and therefore together they include a hydrophobic resin).
	Claim 16: (The guide wire according to claim 4,) wherein 
	the first resin coating is formed on a part of the outer surface of the first closely wound portion (version C/D, discussed above with respect to Claim 3, includes a hydrophobic film on a distalmost portion of coil 411), and
	the second resin coating is formed entirely on the outer surface of the second closely wound portion (both versions C and D include a hydrophilic film on coil portion 42).
	Satou does not, however, describe a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined (Claim 1).
	Kato teaches that a guidewire having a sparsely wound portion around a core, such as those described by Satou, may be constructed to include a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined, which would increase the friction of the proximal portion so that the guidewire can be more easily manipulated by hand or a steering mechanism (see above concerning Claim 1, section 102, and Kato’s disclosure).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Satou’s guidewire to include a proximal-end joining region to Kato teaches constructing a guidewire with this feature, which would make the guidewire more easily manipulated by hand or a steering mechanism.

Allowable Subject Matter
	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record fails to identically disclose or fairly suggest the combinations of features recited in Claims 6, 11, and 12.  Concerning Claim 6, the prior art describes inner coils in guidewires (see, e.g., Chornenky, among others of record), which may be shorter than an outer coil (see, e.g., JP 6344732 B1), but not that a sparsely wound portion is disposed in an (outer) coil at a position to cover a portion of the core shaft around which the inner coil is not wound.  Concerning Claims 11 and 12, which present the same limitation but depend from different claims, the prior art describes hydrophilic and hydrophobic films on varying portions of the exterior of a coil of a guidewire (see, e.g., Satou), but does not describe that a first resin coating (which, from 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 5,376,083 discloses a guidewire discussed in Chornenky.
	WO 03000116 A2 includes a review of guidewire coatings.
	U.S. Patent No. 9,295,813 describes breaking an outer film of a guidewire coil to improve flexibility. 
	U.S. Patent No. 5,606,981 describes a guidewire with numerous sparsely wound coil portions.
	The remaining documents made of record herewith relate generally to guidewires having external coils with sections having different winding pitches, with core wires, and external films for such guidewires.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM CERMAK/Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783